                                          Case 5:15-cv-05185-BLF Document 60 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     WALTER HIDALGO,                                   Case No. 15-cv-05185-BLF
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     TESLA MOTORS, INC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          All claims against Defendant Tesla Motors, Inc. having been dismissed with prejudice,

                                  14   judgment is hereby entered for Tesla Motors, Inc., and against Plaintiff Walter Hidalgo.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: October 6, 2020

                                  19                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
